Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.          With respect to applicant’s remarks filed on 02/18/21, regarding rejected claims, pages 1-3, new limitation of the amended claims has been found in new reference of Franz et al. (U.S. Pub. No. 2008/0061237), Wong et al. (U.S. Pub. 2017/0052277), Etschmaiser et al. (U.S. Pub. No. 2020/0184790).
Grounds for the rejection of claims are provided below as necessitated by amendment.
Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

5.          Claims 21-29, 31, 39, 41-47, are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101) in view of Weckstrom et al. (U.S. Pat. No. 6,097,034), or in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), further in view of Franz et al. (U.S. Pub. No. 2008/0061237), Wong et al. (U.S. Pub. 2017/0052277), Etschmaiser et al. (U.S. Pub. No. 2020/0184790). Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Franz”, “Wong”, “Etschmaiser”. 
            Regarding Claims 21, 41, Matsushima teaches an emitter configured to generate radiation having a peak wavelength in an infrared spectral range, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 3; [0049], lines 6-8.  It is inherent that any wavelength has at least a peak wavelength);
            a detector configured to receive the radiation, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 4);
            a mounting surface comprising at least a first contact surface and a second contact surface for external electrical connection of the detection arrangement, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, surfaces of elements 6, 10, 11, or 1, is not different from a mounting surface which comprising a first contact surface and a second contact surface for external electrical connection element 12 of the detection arrangement); 
           a form body adjoining the emitter and the detector at least in places, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, emitter 3, detector 4, body 1, 10, or 11); and deflection optics, on which the radiation during operation of the detection arrangement impinges so that an optical path is formed between the emitter and the detector by the deflection optics, (figures 1, reflectors 80, 81 is not different from deflection optics), 

           Although Matsushima does not teach a scattering body into which the radiation enters during the operation, Weckstrom teaches, (figure 1A, diffusers 4, 9; Column 9, lines 28-31), Hayashi teaches ([0008], lines 12-16).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by having a scattering body in order to implement inspection system with scattered light.
           Further, although Matsushima does not teach molded onto the detector or the emitter, Franz teaches, ([0020]).  Wong also teaches molded onto the detector and the emitter, ([0009]). Etschmaiser also teaches molded onto the detector and the emitter, ([0029, 0038, 0040]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by molded onto the detector or the emitter in order to implement a compact sensor device.

            Regarding Claim 22, Matsushima teaches the detection arrangement is a surface-mounted device, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, or 1, is not different from a surface-mounted device). 

            Regarding Claims 23, 42, Matsushima teaches the each of the emitter and the detector is electrically conductively connected via a through-connection through the form body to the first contact surface and the second contact surface, respectively, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-

            Regarding Claims 24, 43, Matsushima teaches the form body is the mounting surface, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, or 1, is not different from the mounting surface).

            Regarding Claims 25, 44, Matsushima teaches the form body is arranged on a connection carrier, and wherein a side of the connection carrier facing away from the form body is the mounting surface, (figure 1, 2, elements 11, or 1, is not different from the connection carrier).

            Regarding Claim 26, Matsushima teaches the optical path extends parallel to the mounting surface in places, (the following figure 1, the optical path A extends parallel to the mounting surface of body 10).

            Regarding Claims 27, 45, Matsushima teaches the optical path parallel to the mounting surface is formed by the deflection optics such that it is at least twice as long as a distance between the emitter and the detector, (the following figure 1, the optical path A).

            Regarding Claims 28, 46, Matsushima teaches the deflection optics delimit a gas volume above the emitter and the detector on a side facing away from the mounting surface, (the following figure 1, the deflection optics B, emitter 3, detector 4, mounting surface of body 10).



           Regarding Claims 31, 47, Matsushima teaches the detection arrangement is configured to detect a gas, and wherein the peak wavelength is adapted to an absorption range of the gas, ([0003, 0014, 0043, 0052, 0064].  It is inherent that the peak wavelength is adapted to an absorption range of the gas).

[AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    1320
    1792
    media_image1.png
    Greyscale

        
.
6.          Claims 30, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101) in view of Weckstrom et al. (U.S. Pat. No. 6,097,034), or in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), further in view of Franz et al. (U.S. Pub. No. 2008/0061237), Wong et al. (U.S. Pub. 2017/0052277), Etschmaiser et al. (U.S. Pub. No. 2020/0184790), and further in view of Patel et al. (U.S. Pub. No. 2008/0159341). Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Franz”, “Wong”, “Etschmaiser”, “Patel”.
            Regarding Claims 30, 40, Matsushima teaches all the limitations of claim 21 as stated above except for the emitter has an optically or electrically pumped quantum structure configured to generate the radiation.  Patel teaches the emitter has an optically or electrically pumped quantum structure configured to generate the radiation, ([0132]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by having the emitter has an optically or electrically pumped quantum structure configured to generate the radiation in order to generate the radiation, ([0132]).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
March 16, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877